1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,392

10 CRISANTOS G.,

11          Child-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 M. Monica Zamora, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Jacqueline R. Medina, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19   Hugh W. Dangler, Chief Public Defender
20   Santa Fe, NM
21   Alison B. Pauk, Assistant Public Defender
22   Albuquerque, NM

23 for Appellant

24                                 MEMORANDUM OPINION

25 VIGIL, Judge.
1        Child appealed an adjudication of delinquency for possession of alcohol,

2 contrary to: NMSA 1978, Section 60-7B-1(C) (2004) and NMSA 1978 Section

3 32A-2-3 (2005) (amended 2009); and assault on a peace officer, contrary to

4 NMSA 1978, Section 30-22-21 (1971) and Section 32A-2-3. This Court issued a

5 calendar notice proposing to reverse. The State has filed a notice of intent

6 informing this Court that a memorandum in opposition to this Court’s proposed

7 summary disposition will not be filed. We therefore reverse for the reasons set out

8 in this Court’s notice of proposed disposition.

9        IT IS SO ORDERED.


10
11                                       MICHAEL E. VIGIL, Judge
12 WE CONCUR:


13
14 JAMES J. WECHSLER, Chief Judge


15
16 ROBERT E. ROBLES, Judge




                                            2